Title: To James Madison from John Dawson, [18 September] 1789
From: Dawson, John
To: Madison, James


dear Sir!
Friday morg [Philadelphia, 18 September 1789]
By yesterday’s post of receiv’d your two letters dated on Monday and Wednesday. The legislature of this state have pass’d an act granting to Congress the Jurisdiction of ten miles square on any part they shall please, not [sic] have said nothing relative to the Susqh.
I lament with you the decisions of the Senate on the subject of amendments. This circumstance added to the combination formd to fix the seat of goverment will make an unfavourable impression on the Southern States. Agreeably to your request I spoke to Mr. Coxe. He has just be[en] appli’d to by a friend in New York to know whether he will accept of the office of Postmaster General, as the present incumbent will probably be discontinu’d. He has determin’d he will, and at his request I mention the subject to you, who are fully acquainted with his pretentions, and will, if they are better than any other persons who shall be brought forward, I am sure mention him to the President.
I am anxious for the arrival of tomorrow’s post as I expect the Susqh. is by this time “done over.[”] With much respect & esteem Yr. Friend & Sert
J Dawson
